 
 
IV 
111th CONGRESS
1st Session
H. RES. 268 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mrs. Biggert (for herself and Mr. Barrow) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing and supporting the goals and ideals of Earth Hour 2009. 


Whereas Earth Hour began in 2007 in Sydney, Australia, where more than 2,200,000 people turned off their lights to raise awareness of climate change;
Whereas Earth Hour went global in 2008 with more than 50,000,000 people in more than 400 cities on all 7 continents participating;
Whereas more than 600 cities in more than 75 countries have agreed to participate in Earth Hour 2009, committing to darkening some of the world’s most famous skylines and icons, including the Empire State Building, the Golden Gate Bridge, the Coliseum in Rome, and the Sears Tower;
Whereas Earth Hour simply requires participants to turn off nonessential lights for one hour;
Whereas communities, individuals, businesses, and organizations will turn off nonessential lighting and cast a visual vote for education, awareness, and action on climate change in support of Earth Hour 2009; and
Whereas the World Wildlife Fund (WWF) is sponsoring Earth Hour on March 28, 2009, from 8:30 to 9:30 pm in every time zone of the world to increase public awareness of climate change: Now, therefore, be it 
 
That the House of Representatives recognizes and supports the goals and ideals of Earth Hour 2009. 
 
